Order reversed, with costs, and motion denied. Memorandum: Plaintiff has sued defendant Hobson for personal injuries arising out of an automobile accident in which it is claimed the defendant driver Parker was on Hobson’s business when the accident happened. Special Term has granted summary judgment and dismissed the complaint against Hobson finding that, as a matter of law, a “master-servant relationship did not exist.” This was error. The rule is that issue finding, not issue determination, is the focus of the court’s concern when reviewing a motion for summary judgment (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). Defendant Parker’s statement of April 20, 1978 raised triable issues of fact. All concur, except Boomer and Schnepp, JJ., who dissent and vote to affirm, in the following memorandum.